Action to recover on a policy of insurance, for total and permanent disability and to recover premiums paid under protest. (See Schwartz v. Prudential Ins. Co. of America, 259 App. Div. 1052.) Judgment of the City Court of Mount Vernon in favor of plaintiff, entered on the verdict of a jury on the second trial of this action, and order denying defendant’s motion to set aside the verdict and for a new trial, reversed on the facts, and a new trial ordered, with costs to the appellant to abide the event. The verdict is against the weight of evidence. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.